Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Response to Amendment
Applicant’s amendment filed 27 June 2022 corrected the dependency of Claim 19. Consequently, the objection to claim 19 is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Regarding claim 1, applicant argues Ganichev does not disclose the now added “each physical site comprising a plurality of host computers that implement the logical network”. Note the recited features merely appear in the preamble, the body of the claim does not reflect any operation involving the plurality of host computers. The examiner points out as written each of a plurality of the queues merely corresponds to a different physical site of the plurality of physical sites. The now recited plurality of host computers does not seem to affect how each queue that corresponds to a different one of the physical sites relate to the plurality of host computers that each physical site includes. Thus the amended preamble does not seem to change the claimed process in any way. Note also as amended, the plurality of physical sites, each physical site comprising a plurality of host computers is met by the physical network of a data center or combination of datacenters that contains managed forwarding elements MFEs operating on numerous host machines shown in Ganichev at least at paragraphs 0003, 0051-0052, Figures 1, 3). 
Applicant presents no specific arguments regarding the dependent claims except they depend from allowable claim.
For all the reasons discussed above, rejection to all pending claims is maintained using the references of record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8-13, 15, 17, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ganichev et al (US 20170318113) of record.
Regarding claim 1, Ganichev substantially discloses teaches or suggests: for a global manager that manages a logical network spanning a plurality of physical sites, each physical site comprising a plurality of host computers that implement the logical network (see at least 0025-0027) note the global manager is met by the network control system 100 and controller 110 (Figure 1), the plurality of physical sites, each physical site comprising a plurality of host computers is met by the physical network of a data center or a combination of datacenters that contains managed forwarding elements MFEs operating on numerous host machines shown in Ganichev,at least at paragraphs 0003, 0051-0052, Figures 1, 3;
a method comprising:
receiving a set of data describing a modification to a definition of the logical network (see at least 0003, 0050), note any logical network has to be defined in a certain manner thus the claimed set of data describing a modification to a definition of the logical network is met by the updates received at the Management Plane 105 and Central Controller 110 (Figure 1) for a logical network they manage (see at least 0025: some embodiments provide a method for managing update queues at a network controller, that maintains update queues for each managed forwarding element (MFE) of a set of MFEs that the network controller manages. The network controller of some embodiments receives updates to distribute to one or more MFEs, identifies which of the MFEs that it manages require the update, and adds updates to separate queues for each identified MFE. These updates are distributed from the queues to the MFEs (or to local controllers operating alongside the MFEs to manage the MFEs directly));
from a plurality of queues that each correspond to a different one of the physical sites spanned by the logical network (see at least 0026: the network controller of some embodiments receives updates as changes to the desired state of one or more entities of a logical network implemented by at least a subset of the MFEs managed by the controller. The physical network (e.g., a datacenter, combination of multiple datacenters, etc.) that contains the MFEs may implement multiple logical networks, each of which includes multiple logical entities) identifying a set of queues to which to store the received set of data (e.g. update 175, 183 Figure 1)).
storing the received set of data in the identified set of queues (see at least 0002-0004; note the method of Ganichev manages updates and distribute them via queues for different host machines 130, 135, 140 thus the received set of data  is clearly stored in the identified set of queues as claimed); and
from each respective queue in the identified set of queues, sending the set of data through a respective channel between the global manager and a respective local manager at the respective physical site corresponding to the respective queue (see at least 
0002: “Some embodiments provide a method for managing update queues at a network controller, that maintains update queues for each managed forwarding element (MFE) of a set of MFEs that the network controller manages. The network controller of some embodiments receives updates to distribute to one or more MFEs, identifies which of the MFEs that it manages require the update, and adds updates to separate queues for each identified MFE.  These updates are distributed from the queues to the MFEs (or to local controllers operating alongside the MFEs to manage the MFEs directly)”; Note the global manager (Central Controller 110), local manager (Local Control Plane LCP 115, 120, 125). The respective channel between global manager and local manager are shown by the direction of update from Central Controller 110 to each host 130, 135, 140 via their respective LCP 115, 120, 125 and respective MFE 145, 150, 155 shown Figure 1;
0003: “The network controller of some embodiments is responsible for distributing these updates to its set of MFEs (the network controller may be part of a cluster of network controller that each manage different sets of MFEs).  The network controller receives the update to the desired state and, based at least in part on the receipt of information received from the MFEs (referred to as runtime state), generates translated state updates for the MFEs.  These translated state updates are placed in the distribution (or publication) queues for the MFEs”’
0004: “The controller stores (i) a first data structure with an entry for each logical entity in the desired state of the logical networks and (ii) a second data structure with an entry for each logical entity referenced by an update for at least one MFE (possibly including both updates currently in the queues and updates that have been distributed from the queues to the MFEs).

Regarding claim 2, Ganichev teaches the method of claim 1, wherein the global manager comprises a database, wherein the database comprises the plurality of queues (see at least 0004).

Regarding claim 4, Ganichev teaches the method of claim 1, wherein the logical network is managed at each physical site (e.g. host machines 130, 135, 140) by a local manager (LCP 115, 120, 125) at the physical site, wherein each respective local manager to which the set of data is sent uses the set of data to configure the respective plurality of host computers at the respective physical site to implement the logical network at the respective physical site (see at least 0002-0004).

Regarding claim 6, Ganichev teaches the method of claim 1, wherein the global manager executes (i) a channel management module that establishes and maintains the respective channels between the global manager and the respective local managers at the respective physical sites (see at least 0042: the central controller 200 has a separate channel with each of the local controllers that it manages via the interface 230) and (ii) a respective site manager for each respective physical site that maintains connection parameters used by the channel management module to establish and maintain the respective channels (see at least 0043: the updates may be distributed from different queues 245 at different speeds. This may occur due to a local controller operating slowly, connectivity between the network controller 200 and a local controller being cut off for a period of time, different numbers of updates being distributed to different local controllers, etc).

Regarding claim 8, Ganichev teaches the method of claim 1, wherein each respective channel retrieves the set of data from the respective queue prior to providing the set of data to the respective local manager (see at least 0002-0004).

Regarding claim 9, Ganichev teaches the method of claim 1, wherein a span identification module of the global manager identifies the set of queues to which to store the received set of data based on a span attribute for at least one logical network element referenced in the set of data (see at least 0041).

Regarding claim 10, Ganichev teaches the method of claim 9, wherein the span identification module retrieves the span attribute for the referenced logical network element from a database (see at least 0030).

Regarding claim 11, Ganichev teaches the method of claim 9, wherein the span identification module performs a span calculation to calculate the span attribute for the referenced logical network element (see at least 0058).

Regarding claim 12, Ganichev teaches the method of claim 1, wherein each local manager comprises a set of machines executing on a set of host computers at the respective physical site, wherein each channel connects to its respective local manager by selecting one of the machines associated with the respective local manager (see at least Figure 1).

Claims 13, 15, 17, 19-22 essentially correspond to non-transitory machine readable-medium storing instructions performing the method claims 1, 4, 6, 8-12, thus are rejected for the same reasons discussed in claims 1, 4, 6, 8-12 above.

Regarding claim 23, Ganichev teaches the method of claim 6, wherein each respective channel is an asynchronous channel that asynchronously disseminates logical network data to the respective local manager of the respective physical site to which the respective channel corresponds (see at least 0008: the updates may be distributed from different queues at different speeds, 0031: the separate queues allow for updates to be published at different rates to different local controllers, which may (for various reasons) process the updates at different speeds).

Regarding claim 24, Ganichev teaches the method of claim 6, wherein the plurality of queues are part of the channel management module (see at least 0042: When the central controller receives indication through this communication channel that the local controller has processed an update, the publisher 220 pushes the next update from the corresponding queue to the local controller through the local controller interface 230).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganichev et al (US 20170318113), in view of Jain et al (US 20200162337) both of record.
Regarding claim 3, Ganichev does not specifically show the method of claim 2, wherein the set of data is received and stored in the database using a series of database transactions which are initiated through a series of API calls to the global manager. However, it is a common practice in the art as shown by Jain that specific workflows can be triggered by the network controller through API calls (See at least Jain 0032). Since the local controllers in the method of Ganichev get their respective update from the global manager, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Jain while implementing the method of Ganichev in order to benefit from a standardized technique for network communication.

Claim 14 essentially corresponds to a non-transitory machine readable-medium for method claim 3, thus is rejected for the same reasons discussed in claim 3 above.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganichev et al (US 20170318113), in view of Zachman et al (US 20190109669) both of record.
Regarding claim 5, Ganichev does not teach the method of claim 1, wherein each respective channel guarantees a minimum bandwidth and a maximum roundtrip time between the global manager and the respective local manager. However, it is well known in the art as shown by Zachman that roundtrip time and bandwidth are part of any communication network heuristics (see at least 0030, 0048). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such guaranties while implementing the method of Ganichev depending on users/applications requirements.

Claim 16 essentially corresponds to a non-transitory machine readable-medium for method claim 5, thus is rejected for the same reasons discussed in claim 5 above.

Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as unpatentable over Ganichev et al (US 20170318113), further in view of Saxena et al (US 20180123877) both of record.
Regarding claim 7, Ganichev teaches the method of claim 1, wherein each respective local manager (e.g. items 115, 120, 125) executes on a respective computing device (e.g. items 145, 150, 155) at the respective local manager’s respective physical site (e.g. items 130, 135, 140). The difference is Ganichev does not specifically show, wherein the global manager executes on a same computing device as a particular local manager at a particular physical site. However, it is well known in the art as shown by Saxena that in general, structures and functionality presented as separate components in exemplary configurations may be implemented as a combined structure or component. Similarly, structures and functionality presented as a single component may be implemented as separate components (see at least 0053 Saxena). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the global manager and a particular local manager to execute on a Same computing device as claimed depending on computing resources availability and/or application requirements.

Claim 18 essentially corresponds to a non-transitory machine readable-medium for method claim 7, thus is rejected for the same reasons discussed in claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambeth et al (US 20170264483) teach a method for identifying a realization status of one or more logical entities of a logical network. In some embodiments the method is implemented by a controller that controls network data communications in a logical network. The method receives a request for realization status of a set of logical entities at a particular point of time that is associated with a particular value of a realization number. The method determines whether configuration data up to the particular point of time for each logical entity in the set has been processed and distributed to a set of local controllers that operates on a set of host machines. The method returns a realization reply that includes a successful realization message when the configuration data up to the particular point in time for each logical entity in the set has been processed and distributed to the set of local controllers.
Koponen et al (US 20150010012) teach a method for a first network controller located at a first physical domain that manages a logical network spanning several physical domains including the first domain. The method stores a set of context identifiers for assignment to logical entities. The context identifiers are for use in packets sent between managed forwarding elements in order to store logical network information in the packets. While connected to a master controller for the logical network at a second physical domain of the several physical domains, the method forwards state input requiring assignment of context identifiers to the master controller. While connectivity is lost with the master controller, the method assigns context identifiers from the stored set of context identifiers to logical entities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                        /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        13 July 2022